[directorrsuformwithcashs001.jpg]
1 INDEPENDENCE CONTRACT DRILLING, INC. RESTRICTED STOCK UNIT AWARD AGREEMENT
TIME VESTING PARTIAL CASH SETTLEMENT OPTION Director Grantee: 1. Grant of
Restricted Stock Unit Award. (a) As of [_______ __, 20__], the date of this
agreement (this “Agreement”), Independence Contract Drilling, Inc., a Delaware
corporation (the “Company”), hereby grants to the Grantee (identified above)
[_______] restricted stock units (the “RSUs”) pursuant to the Amended and
Restated Independence Contract Drilling, Inc. 2012 Omnibus Incentive Plan, as
amended (the “Plan”). Each RSU represents the opportunity to receive one share
of Common Stock of the Company, or for a portion of the RSUs the value of one
share of Common Stock of the Company, as set forth in Section 5(b) below, based
upon satisfaction of the vesting requirement contained herein. The Plan is
hereby incorporated in this Agreement in its entirety by reference. In the event
of a conflict between the terms of the Plan and the terms of this Agreement, the
terms of the Plan shall control. 2. Definitions. All capitalized terms used
herein shall have the meanings set forth in the Plan unless otherwise provided
herein. Exhibit A sets forth meanings for certain of the capitalized terms used
in this Agreement. 3. Vesting and Forfeiture. Except as otherwise provided in
Exhibit C, all unvested RSUs will be forfeited automatically by the Grantee for
no consideration upon termination for any reason of Grantee’s directorship with
the Company or its affiliates (the “Company Group”) prior to the Vesting Date.
To the extent not previously forfeited, the number of RSUs vesting shall, to the
extent not vesting earlier pursuant to Exhibit B, vest entirely on the one-year
anniversary of the date of grant set forth above (the “Vesting Date”). 4.
Purchase Price. No consideration shall be payable by the Grantee to the Company
for the RSUs. 5. Restrictions on RSUs and Settlement of Vested RSUs. (a) No
Dividend Equivalents are granted with to any RSUs. (b) The Company shall settle
all vested RSUs within 30 days of the date such RSUs vest as follows: (i) to the
extent Grantee elects by written communication delivered to the Company prior to
or on the Vesting Date, up to [_____________ (______)] of the total number of
RSUs subject to this Award shall be settled in cash and with respect to each
such cash-settled RSU, the Company shall pay to the Grantee an amount equal to
the Fair Market Value of one share of



--------------------------------------------------------------------------------



 
[directorrsuformwithcashs002.jpg]
2 Common Stock as of the Vesting Date; and (ii) all or the remaining number
after giving effect to any election by Grantee in the foregoing clause (i), as
applicable, of the total number of RSUs subject to this Award shall be settled
in shares of Common Stock and with respect to each such share-settled RSU, the
Company shall issue to the Grantee one share of Common Stock. (c) Nothing in
this Agreement or the Plan shall be construed to: (i) give the Grantee any right
to be awarded any further RSUs or any other Award in the future, even if RSUs or
other Awards are granted on a regular or repeated basis, as grants of RSUs and
other Awards are completely voluntary and made solely in the discretion of the
Committee; (ii) give the Grantee or any other person any interest in any fund or
in any specified asset or assets of the Company or any Affiliate; or (iii)
confer upon the Grantee the right to continue in the employment or service of
the Company or any Affiliate, or affect the right of the Company or any
Affiliate to terminate the employment or service of the Grantee at any time or
for any reason. (d) The Grantee shall not have any voting rights with respect to
the RSUs. 6. Independent Legal and Tax Advice. Grantee acknowledges that the
Company has advised Grantee to obtain independent legal and tax advice regarding
the grant, holding, vesting and settlement of the RSUs in accordance with this
Agreement and any disposition of any such Awards or the shares of Common Stock
issued with respect thereto. 7. Reorganization of Company. The existence of this
Agreement shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issue or bonds,
debentures, preferred stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise. Except as otherwise provided herein, in the
event of a Corporate Change as defined in the Plan, Section 4.5 of the Plan
shall be applicable. 8. Investment Representation. Grantee will enter into such
written representations, warranties and agreements as the Company may reasonably
request in order to comply with any federal or state securities law. Moreover,
any stock certificate for any shares of stock issued to Grantee hereunder may
contain a legend restricting their transferability as determined by the Company
in its discretion. Grantee agrees that the Company shall not be obligated to
take any affirmative action in order to cause the issuance or transfer of shares
of Stock hereunder to comply with any law, rule or regulation that applies to
the shares subject to this Agreement. 9. No Guarantee of Employment. This
Agreement shall not confer upon Grantee any right to continued employment with
the Company or any Affiliate thereof.



--------------------------------------------------------------------------------



 
[directorrsuformwithcashs003.jpg]
3 10. Withholding of Taxes. The Company or an Affiliate shall be entitled to
satisfy, pursuant to Section 16.3 of the Plan, any and all tax withholding
requirements with respect to RSUs. 11. General. (a) Notices. All notices under
this Agreement shall be mailed or delivered by hand to the parties at their
respective addresses set forth beneath their signatures below or at such other
address as may be designated in writing by either of the parties to one another,
or to their permitted transferees if applicable. Notices shall be effective upon
receipt. (b) Transferability of Award. The rights of the Grantee pursuant to
this Agreement are not transferable by Grantee. No right or benefit hereunder
shall in any manner be liable for or subject to any debts, contracts,
liabilities, obligations or torts of Grantee or any permitted transferee
thereof. Any purported assignment, alienation, pledge, attachment, sale,
transfer or other encumbrance of the RSUs, prior to the lapse of restrictions,
that does not satisfy the requirements hereunder shall be void and unenforceable
against the Company. (c) Amendment and Termination. No amendment, modification
or termination of this Agreement shall be made at any time without the written
consent of Grantee and the Company. (d) No Guarantee of Tax Consequences. The
Company and the Committee make no commitment or guarantee that any federal,
state, local or other tax treatment will (or will not) apply or be available to
any person eligible for compensation or benefits under this Agreement. The
Grantee has been advised and been provided the opportunity to obtain independent
legal and tax advice regarding the granting, vesting and settlement of RSUs
pursuant to the Plan and this Agreement and the disposition of any Common Stock
acquired thereby. (e) Section 409A. The award of RSUs hereunder is intended to
either comply with or be exempt from Section 409A, and the provisions of this
Agreement shall be administered, interpreted and construed accordingly. If the
Grantee is a “specified employee” within the meaning of Section 409A(a)(2)(B)(i)
of the Code on the date on which the Grantee has a “separation from service”
(other than due to death) within the meaning of Section 1.409A-1(h) of the
Treasury Regulations, notwithstanding the provisions of this Agreement, any
transfer of shares or other compensation payable on account of Grantee’s
separation from service that constitute deferred compensation under Section 409A
shall take place on the earlier of (i) the first business day following the
expiration of six months from the Grantee’s separation from service, or (ii)
such earlier date as complies with the requirements of Section 409A. To the
extent required under Section 409A, the Grantee shall be considered to have
terminated employment with the Company or its affiliates (the “Company Group”)
when the Grantee incurs a “separation from service” with respect to the Company
Group within the meaning of Section 409A(a)(2)(A)(i) of the Code. (f)
Severability. In the event that any provision of this Agreement shall be held
illegal, invalid or unenforceable for any reason, such provision shall be fully
severable, but shall not affect the remaining provisions of the Agreement, and
the Agreement shall be construed and enforced as if the illegal, invalid or
unenforceable provision had not been included therein.



--------------------------------------------------------------------------------



 
[directorrsuformwithcashs004.jpg]
4 (g) Supersedes Prior Agreements. This Agreement shall supersede and replace
all prior agreements and understandings, oral or written, between the Company
and the Grantee regarding the grant of the RSUs covered hereby. (h) Governing
Law. This Agreement shall be construed in accordance with the laws of the State
of Delaware without regard to its conflict of law provisions, to the extent
federal law does not supersede and preempt Delaware law. (i) No Trust or Fund
Created. This Agreement shall not create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company or any
Affiliate and a Grantee or any other Person. To the extent that any Person
acquires a right to receive payments from the Company or any Affiliates pursuant
to this Agreement, such right shall be no greater than the right of any general
unsecured creditor of the Company or any Affiliate. (j) Clawback Provisions.
Notwithstanding any other provisions in this Agreement to the contrary, any
incentive-based compensation, or any other compensation, payable pursuant to
this Agreement or any other agreement or arrangement with the Company or an
affiliate which is subject to recovery under any law, government regulation or
stock exchange listing requirement, will be subject to such deductions and
clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company or an affiliate pursuant to such law, government regulation or stock
exchange listing requirement.) (k) Other Laws. The Company retains the right to
refuse to issue or transfer any Stock if it determines that the issuance or
transfer of such shares might violate any applicable law or regulation or
entitle the Company to recover under Section 16(b) of the Securities Exchange
Act of 1934. (l) Binding Effect. This Agreement shall be binding upon and inure
to the benefit of any successors to the Company and all persons lawfully
claiming under the Grantee.



--------------------------------------------------------------------------------



 
[directorrsuformwithcashs005.jpg]
5 IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
its behalf by its duly authorized officer and Grantee has hereunto executed this
Agreement as of the date set forth above. INDEPENDENCE CONTRACT DRILLING, INC.
By: Name: ______________________________________ Title:
______________________________________ Address for Notices: Independence
Contract Drilling, Inc. 11601 North Galayda Street Houston, Texas 77086 Attn:
Chief Executive Officer GRANTEE Address for Notices: Executive’s then current
address shown in the Company’s records.



--------------------------------------------------------------------------------



 
[directorrsuformwithcashs006.jpg]
6 Exhibit A Certain Definitions. “Change of Control” shall mean: (i) the
acquisition by any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 50 percent or more of either
(A) the then outstanding shares of common stock or membership interests of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors or managers (the “Outstanding Company
Voting Securities”); provided, however, that for purposes of this subsection A,
the following acquisitions shall not constitute a Change of Control: (1) any
acquisition directly from the Company or any acquisition by the Company; or (2)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or (3)
any acquisition by any corporation pursuant to a transaction that complies with
clauses (1), (2) and (3) of subsection (i) of this definition; or (i)
individuals, who, as of the date hereof constitute the Board (the "Incumbent
Board") cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders or members, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for purpose of
this subsection (ii), any such individual whose initial assumption of office
occurs as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board; (ii)
consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
"Corporate Transaction") in each case, unless, following such Corporate
Transaction, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Corporate Transaction beneficially own, directly or indirectly, more than 60
percent of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of



--------------------------------------------------------------------------------



 
[directorrsuformwithcashs007.jpg]
7 the Outstanding Company Common Stock and the Outstanding Company Voting
Securities, as the case may be, (2) no Person (excluding any corporation
resulting from such Corporate Transaction or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Corporate
Transaction) beneficially owns, directly or indirectly, 20 percent or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Corporate Transaction and (3) at least a
majority of the members of the board of directors of the corporation resulting
from such Corporate Transaction were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Corporate Transaction; or (iii) approval by the stockholders
of the Company of a complete liquidation or dissolution of the Company.



--------------------------------------------------------------------------------



 
[directorrsuformwithcashs008.jpg]
8 Exhibit B Change of Control. Notwithstanding any other provision of this
Agreement to the contrary, if, prior to the scheduled Vesting Date, a Change of
Control occurs, then any unvested RSUs shall immediately vest upon the
occurrence of the Change of Control.



--------------------------------------------------------------------------------



 